      Case 1:19-cr-00743-PGG Document 47
                                      46 Filed 09/10/21 Page 1 of 1




September 10, 2021

VIA ECF
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
United States Courthouse
40 Centre Street
New York, New York 10007

        Re:                                            September 10, 2021
              United States v. Carmichael, 19 CR 743 (PGG)

Dear Judge Gardephe:

With the consent of the government and pretrial services, I write to seek a bail
modification for Mr. Carmichael so that he can travel from his home in the Middle
District of Florida to New York City between September 16 and 19, 2021 to attend the
funeral of his sister-in-law. Mr. Carmichael has been out on bail since his arrest in
September 2019. Mr. Carmichael has been fully compliant with his bail conditions.

Thank you.

Respectfully submitted,
/s/ JULIA GATTO
Julia L. Gatto
Assistant Federal Defender


cc:     AUSA Benjamin Schrier (by ECF)
        FL-USPO Ebonie Henderson (by email)
